The judge who presided at the trial of this case, who listened to the testimony and observed the demeanor of those who testified, was in better position than we are to fix the penalty which should be pronounced as the judgment of the court against appellant on his conviction of second degree murder. The judgment pronounced is not the extreme penalty which the law provides for that crime and, if it had been, the fact that the jury recommended leniency would not invalidate it, because the responsibility for fixing the penalty, within the terms of the statute, is that of the presiding judge — not of the jury. I dissent from that portion of the foregoing opinion and decision which directed a modification of the judgment. *Page 789